
	
		II
		110th CONGRESS
		1st Session
		S. 1190
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2007
			Mr. Durbin (for himself,
			 Mr. Smith, and Mr. Obama) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Commerce, Science, and Transportation
		
		A BILL
		To promote the deployment and adoption of
		  telecommunications services and information technologies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Connect The Nation
			 Act.
		2.FindingsCongress finds the following:
			(1)The deployment
			 and adoption of broadband services and information technology has resulted in
			 enhanced economic development and public safety for communities across the
			 Nation, improved health care and educational opportunities, and a better
			 quality of life for all Americans.
			(2)Continued
			 progress in the deployment and adoption of broadband and other advanced
			 information services is vital to ensuring that our Nation remains competitive
			 and continues to create business and job growth.
			(3)The Federal
			 Government should also recognize and encourage complementary state efforts to
			 improve the quality and usefulness of broadband data and should encourage and
			 support the partnership of the public and private sectors in the continued
			 growth of broadband services and information technology for the residents and
			 businesses of the Nation.
			3.Encouraging
			 State initiatives to improve broadband
			(a)PurposesThe
			 purposes of any grant under subsection (b) are—
				(1)to ensure that
			 all citizens and businesses in a State have access to affordable and reliable
			 broadband service;
				(2)to achieve
			 improved technology literacy, increased computer ownership, and home broadband
			 use among such citizens and businesses;
				(3)to establish and
			 empower local grassroots technology teams in each State to plan for improved
			 technology use across multiple community sectors; and
				(4)to establish and
			 sustain an environment ripe for broadband services and information technology
			 investment.
				(b)Establishment
			 of State Broadband Data and Development Grant Program
				(1)In
			 generalThe Secretary of Commerce shall award grants, taking into
			 account the results of the peer review process under subsection (d), to
			 eligible entities for the development and implementation of statewide
			 initiatives to identify and track the availability and adoption of broadband
			 services within each State.
				(2)Competitive
			 basisAny grant under subsection (b) shall be awarded on a
			 competitive basis.
				(c)EligibilityTo
			 be eligible to receive a grant under subsection (b), an eligible entity
			 shall—
				(1)submit an
			 application to the Secretary of Commerce, at such time, in such manner, and
			 containing such information as the Secretary may require; and
				(2)contribute
			 matching non-Federal funds in an amount equal to not less than 20 percent of
			 the total amount of the grant.
				(d)Peer
			 Review
				(1)In
			 generalThe Secretary shall by regulation require appropriate
			 technical and scientific peer review of applications made for grants under this
			 section.
				(2)Review
			 proceduresThe regulations required under paragraph (1) shall
			 require that any technical and scientific peer review group—
					(A)be provided a
			 written description of the grant to be reviewed;
					(B)provide the
			 results of any review by such group to the Secretary of Commerce; and
					(C)certify that such
			 group will enter into voluntary nondisclosure agreements as necessary to
			 prevent the unauthorized disclosure of confidential and propriety information
			 provided by broadband service providers in connection with projects funded by
			 any such grant.
					(e)Use of
			 FundsA grant awarded to an eligible entity under subsection (b)
			 shall be used—
				(1)to provide a
			 baseline assessment of broadband service deployment in each State;
				(2)to identify and
			 track—
					(A)areas in each
			 State that have low levels of broadband service deployment;
					(B)the rate at which
			 residential and business adopt broadband service and other related information
			 technology services; and
					(C)possible
			 suppliers of such services;
					(3)to identify
			 barriers to the adoption by individuals and businesses of broadband service and
			 related information technology services, including whether or not—
					(A)the demand for
			 such services is absent; and
					(B)the supply for
			 such services is capable of meeting the demand for such services;
					(4)to create and
			 facilitate in each county or designated region in a State a local technology
			 planning team—
					(A)with members
			 representing a cross section of the community, including representatives of
			 business, telecommunications labor organizations, K-12 education, health care,
			 libraries, higher education, community-based organizations, local government,
			 tourism, parks and recreation, and agriculture; and
					(B)which
			 shall—
						(i)benchmark
			 technology use across relevant community sectors;
						(ii)set goals for
			 improved technology use within each sector; and
						(iii)develop a
			 tactical business plan for achieving its goals, with specific recommendations
			 for online application development and demand creation;
						(5)to work
			 collaboratively with broadband service providers and information technology
			 companies to encourage deployment and use, especially in unserved and
			 underserved areas, through the use of local demand aggregation, mapping
			 analysis, and the creation of market intelligence to improve the business case
			 for providers to deploy;
				(6)to establish
			 programs to improve computer ownership and Internet access for unserved and
			 underserved populations;
				(7)to collect and
			 analyze detailed market data concerning the use and demand for broadband
			 service and related information technology services;
				(8)to facilitate
			 information exchange regarding the use and demand for broadband services
			 between public and private sectors; and
				(9)to create within
			 each State a geographic inventory map of broadband service, which shall—
					(A)identify gaps in
			 such service through a method of geographic information system mapping of
			 service availability at the census block level; and
					(B)provide a
			 baseline assessment of statewide broadband deployment in terms of households
			 with high-speed availability.
					(f)Participation
			 LimitFor each State, an eligible entity may not receive a new
			 grant under this section to fund the activities described in subsection (d)
			 within such State if such organization obtained prior grant awards under this
			 section to fund the same activities in that State in each of the previous 4
			 consecutive years.
			(g)ReportEach
			 recipient of a grant under subsection (b) shall submit a report on the use of
			 the funds provided by the grant to the Secretary of Commerce.
			(h)DefinitionsIn
			 this section:
				(1)Eligible
			 EntityThe term eligible entity means a non-profit
			 organization that is selected by a State to work in partnership with State
			 agencies and private sector partners in identifying and tracking the
			 availability and adoption of broadband services within each State.
				(2)Nonprofit
			 OrganizationThe term nonprofit organization means
			 an organization—
					(A)described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax
			 under section 501(a) of such Code;
					(B)no part of the
			 net earnings of which inures to the benefit of any member, founder,
			 contributor, or individual;
					(C)that has an
			 established competency and proven record of working with public and private
			 sectors to accomplish widescale deployment and adoption of broadband services
			 and information technology; and
					(D)the board of
			 directors of which is not composed of a majority of individuals who are also
			 employed by, or otherwise associated with, any Federal, State, or local
			 government or any Federal, State, or local agency.
					(3)Broadband
			 ServiceThe term broadband service means any service
			 that connects to the public Internet that provides a data transmission-rate
			 equivalent to at least 200 kilobits per second, or 200,000 bits per second, or
			 any successor transmission-rate established by the Federal Communications
			 Commission, in at least 1 direction.
				(i)Authorization
			 of AppropriationsThere are authorized to be appropriated to
			 carry out this section $40,000,000 for each of fiscal years 2008 through
			 2012.
			(j)No Regulatory
			 AuthorityNothing in this Act shall be construed as giving any
			 public or private entity established or affected by this Act any regulatory
			 jurisdiction or oversight authority over providers of broadband services or
			 information technology.
			
